                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 19CR5251-LAB

                                          Plaintiff,
                        vs.
                                                             JUDGMENT OF DISMISSAL
GLORIA VEGA CASAS (2)

                                        Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
‫܆‬
      granted the motion of the Government for dismissal of this case, without prejudice; or

‫܆‬     the Court has dismissed the case for unnecessary delay; or

‫܈‬     the Court has granted the motion of the Government for dismissal, without prejudice; or

‫܆‬     the Court has granted the motion of the defendant for a judgment of acquittal; or

‫܆‬     a jury has been waived, and the Court has found the defendant not guilty; or

‫܆‬     the jury has returned its verdict, finding the defendant not guilty;

‫܈‬     of the offense(s) as charged in the Information:
      21:952,960; 18:2 - Importation of Methamphetamine; Aiding and Abetting




Dated: 1/2/2020
                                                        H
                                                        Hon. Mit
                                                             Mitchell
                                                                  h ll D.
                                                                       D Dembin
                                                                          D bi
                                                        United States Magistrate Judge
